Citation Nr: 1603040	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-24 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with plantar fasciitis.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to November 6, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969 and from January to August 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting a 50 percent rating for bilateral pes planus with plantar fasciitis.  The record reveal additional symptoms and diagnoses that may possibly be related to this service-connected disability, as well as entitlement to TDIU prior to November 6, 2013, thus these issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

In resolving all doubt in his favor, the Veteran's bilateral pes planus with plantar fasciitis is pronounced.


CONCLUSION OF LAW

The criteria are met for a 50 percent rating for bilateral pes planus with plantar fasciitis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5276 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's bilateral pes planus is rated as 30 percent disabling under DC 5257.  38 C.F.R. § 4.71a.  

Under DC 5257, severe symptoms (objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use with characteristic callosities) are rated 30 percent bilaterally or 20 percent unilaterally.  Pronounced pes planus (marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo achillis on manipulation, symptoms not improved with orthopedic shoes or appliances) warrants a 50 percent rating bilaterally, or a 30 percent rating unilaterally.  Id., DC 5257 

The Veteran complains of constant pain in his feet, and that he takes prescribed pain medication for that.  He complains that it hurts to walk, and he uses a cane.  The pain affects his sleep.  He complains that his feet turn inward, causing more pain.  He said that he falls occasionally.

At the August 2011 VA examination, he complained of pain, fatigue, weakness, and swelling on use.  His feet were tender to palpation.  His achilles was noted to be aligned normally, but this was not done while bearing weight.  He had pain on use and manipulation accentuated.  He was noted to have moderate valgus feet and malalignment of the forefoot and midfoot.  He was noted to be able to stand only for 15 to 30 minutes.  He did not have callosities, marked deformity, pes cavus, hammertoe, Morton's metatarsalgia, or hallux valgus.

At the January 2014 VA examination, he was diagnosed with bilateral pes planus with plantar fasciitis and metatarsalgia.  He had pain accentuated on use and manipulation, extreme tenderness that is not improved by orthopedic footwear.  The examiner noted unsteady gait and slow pace due to his feet.  He did not have marked pronation or marked inward displacement and spasm of the tendoachilles, Morton's neuroma, hammertoe, hallux rigidus, pes cavus, weak foot, malunion of the tarsal and metatarsal bones, or other foot injuries.        
 
Based on this evidence, the Board finds that a 50 percent rating is warranted for the entire period on appeal.  Although he does not have all the symptoms for a 50 percent rating, it has been shown that his pain is accentuated on use and manipulation and that he has extreme tenderness of the plantar surfaces that is not relieved by orthopedic appliances or shoes.  He complained of swelling on use, and that his feet turn inward.  He therefore more closely approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

The Board notes that he was awarded a separate rating for bilateral metatarsalgia in July 2014, effective from November 2013.  He did not appeal this rating, and it is not currently before the Board.

Because this claim is being remanded for clarification of additional possible symptoms related to his service-connected bilateral pes planus with plantar fasciitis, discussion of an extraschedular is not currently warranted.


ORDER

A 50 percent rating is granted for bilateral pes planus with plantar fasciitis for the entire period on appeal.


REMAND

This claim requires additional development.  The Veteran complains his symptoms are more severe since his last VA examination in January 2014, therefore another examination is warranted.  He complains that his feet are numb and he has nerve damage, that he has involuntary movements of his feet, and that walking causes pain in his hip joints.  During the VA examination, he was diagnosed with hallux valgus, but no opinion was obtained as to whether it is related to his service-connected disabilities.  All symptoms must be identified for proper adjudication.  In addition, the issue of entitlement to a TDIU prior to November 6, 2013 is intertwined with the promulgation of this decision, as well as the remand on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his flat feet, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of bilateral pes planus with plantar fasciitis.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked to conduct a complete examination, and to elicit details from the Veteran as to his symptoms.  The examiner is asked to address all symptoms noted by the Veteran.

He has alleged that his feet are numb and he has nerve damage.  He is diagnosed with diabetes and peripheral neuropathy, therefore an opinion on whether any sensory abnormalities are related to pes planus and plantar fasciitis is requested.  

He has alleged having involuntary movement of the feet during the night.  An opinion on whether this is related to his pes planus and plantar fasciitis is requested.

He has alleged that walking is very painful and causes pain in other joints, particularly his hips.

At the January 2014 VA examination, the Veteran was diagnosed with hallux valgus of the left foot.  An opinion on whether this is related to pes planus and plantar fasciitis is requested.

All opinions are to be supported with explanatory rationale.  Because he has foot disabilities that are not service-connected, all symptoms must be attributed to a diagnosis

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including the issue of entitlement to TDIU prior to November 6, 2013.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


